DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 have been cancelled.  Claims 41-60 have been newly added.

Specification
The substitute specification filed 4/26/2021 has entered.
The substitute specification filed 9/18/2020 has not been entered as the substitute specification filed 4/26/2021 supersedes it.  The amendment to the specification filed 7/9/2020 concerning the sequence listing is included in the substitute specification filed 4/26/2021.

Drawings
The replacement drawings for Figures 1A-1AB, 12, 13, 14A-B, 15A-B, 16A-B, and 17A-B were received on 9/18/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 41-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 41, 42, and 43 are directed to a single DNA sequence encoding an antagonistic antibody or encoding a binding fragment of the antagonistic antibody.
One of ordinary skill in the art could envision a single DNA sequence encoding an antagonistic antibody comprising a first DNA sequence encoding a complete heavy chain and a second DNA sequence encoding a complete light chain where the heavy and light chains have the CDRs recited in claim 43.  The first and second DNA sequences would not be contiguous within the claimed single DNA sequence.  If both the first and second DNA sequences were operably linked with suitable expression control sequences and the resulting single DNA sequence was placed in an expression vector which in turn was introduced into a suitable host cell, then the separate heavy and light chains could be produced recombinantly and the antagonistic antibody could be assembled from these chains.  The instant specification does not disclose recombinantly producing binding fragments of an antagonistic antibody directly from a single DNA sequence as claimed except for an Fab fragment produced in a mammalian cell.  See page 57, lines  17-23, of the substitute specification filed 4/26/2021. The specification and claims do not disclose or describe the DNA sequences encoding other binding fragment sequences.  The specification and claims do not disclose or describe how various complete or partial DNA 
Example 4 at pages 54-55 of the substitute specification filed 4/26/2021 discloses that the variable regions of antibody 4856 were cloned into separate heavy- and light-chain expression vectors and were expressed as a human Fab (no hinge) fragment.  This example does not reflect the invention of claim 43 and its dependent claims as Example 4 requires two separate DNA sequences and two separate vectors.  Independent claims 41, 42, and 43 require a single DNA sequence.  Claim 57 requires a single vector containing the single DNA sequence of claim 43.  Example 4 at page 57, lines 4-13, of the substitute specification filed 4/26/2021 discloses producing Fab fragments in E. coli using a single multi-cistronic system which included fkpA and dsbC genes (encoding chaperone proteins) under the control of the IPTG-inducible tac promoter.  The limitations of this example are not found in the claims.
The specification does not adequately describe all DNA sequences embraced by the claims in view of the binding fragment limitations.  Applicant is reminded that a DNA sequence that encodes a single chain or a part of one or both chains does not necessarily encode an antibody or binding fragment.  Note that the expression of the VH alone does not provide an antibody that binds. Note that the expression of the VL alone does not provide an antibody that binds.  Expression of just the VH and VL domains would not result in an antibody that binds as the portions of the antibody needed for assembly such as the constant domains (i.e. at least heavy chain CH1 domain and light chain CL domain) would not be present.  DNA sequences do not encode antibodies per se because a conventional antibody is a four chain construct.  A DNA sequence may encode portions of the unassembled whole.  However, the antibody itself (with its associated binding characteristics) requires both expression of DNA encoding heavy and light 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-42 and 44-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 is confusing in being directed to DNA sequence encoding a heavy chain of an antagonistic antibody “or a binding fragment thereof.”  The body of the claim provides information concerning only the heavy chain variable (HCV) domain CDRs.  A DNA sequence encoding the HCV domain alone does not encode a binding fragment.  The heavy chain alone would not bind human TGF-beta 1, human TGF-beta 2, or human TGF-beta 3 or be antagonistic.  The metes and bounds of the claim cannot be determined.
Claim 42 is confusing in being directed to DNA sequence encoding a light chain of an antagonistic antibody “or a binding fragment thereof.”  The body of the claim provides information concerning only the light chain variable (LCV) domain CDRs.  A DNA sequence encoding the LCV domain alone does not encode a binding fragment.  The light chain alone would not bind human TGF-beta 1, human TGF-beta 2, or human TGF-beta 3 or be antagonistic.  The metes and bounds of the claim cannot be determined.

Claim 45 is confusing in reciting “comprises a sequence given in SEQ ID NO: 60…”  The article “a” implies that the claim encompasses subsequences of the recited sequences. This is confusing as many of the subsequences would not encode the variable domain of the heavy chain and a constant domain of the heavy chain of this claim.  It appears that the claim should recite “comprises the sequence given in SEQ ID NO: 60...”  Claim 53 is confusing for the same reason. Many of the subsequences would not include all the limitations of claim 43.
Claim 46 is confusing in reciting “comprises a sequence given in SEQ ID NOS: 39 and 40.”  The article “a” implies that the claim encompasses subsequences of SEQ ID NO: 39 or 40.  This is confusing as many of the subsequences would not encode the variable domain of the light chain of this claim.  It appears that the claim should recite “comprises the sequence given in SEQ ID NOS: 39 or 40.”  Claim 54 is confusing for the same reason.  Many of the subsequences would not include all the limitations of claim 43.
 Claim 47 is confusing in reciting “comprises a sequence given in SEQ ID NOS: 46 and 47.”  The article “a” implies that the claim encompasses subsequences of SEQ ID NO: 46 or 47.  This is confusing as many of the subsequences would not encode the variable domain of the light chain and constant domain of the light chain of this claim.  It appears that the claim should recite 
Claim 49 is directed to a vector according to claim 48.  Claim 48 is directed to a cloning or an expression vector comprising a DNA sequence according to claim 41.  Claim 41 is limited to a DNA sequence encoding a heavy chain.  As such, reference to a light chain DNA sequence and/or a heavy chain DNA sequence in claim 49 is confusing.  There does not appear to be adequate antecedent basis in claims 41 and 48 for the limitations in claim 49, particularly for the embodiment where the vector comprises the light chain alone.  In some embodiments, claim 49 would not include all the limitations of the claim upon which it depends.  Claim 49 is further confusing in reciting “comprises a light chain DNA sequence given in SEQ ID...” and “comprises a heavy chain DNA sequence given in SEQ ID…”  Again, the article “a” implies that the claim encompasses subsequences of the recited sequences. This is confusing as many of the subsequences would not encode the heavy and/or light chains of this claim.  It appears that the claim should recite “comprises the light chain DNA sequence given in…” and “comprises the heavy chain DNA sequence given in…”
Claim 51 is indefinite for depending upon cancelled claim 10.

	The following claims would be allowable:

 61.  An isolated DNA sequence encoding the heavy chain of an antagonistic antibody which binds human TGF-beta 1, human TGF-beta 2, and human TGF-beta 3, wherein the encoded heavy chain comprises a CDR having the sequence given in SEQ ID NO: 4 for CDR-
62. The isolated DNA sequence according to claim 61 wherein the DNA sequence of SEQ ID NO: 53; SEQ ID NO:54: SEQ ID NO: 67; SEQ ID NO: 68; SEQ ID NO:81; SEQ ID NO:82: SEQ ID NO:95 or SEQ ID NO:96 encodes the VH domain.
63. The isolated DNA sequence according to claim 61 wherein the DNA sequence of SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 88, SEQ ID NO: 89, SEQ ID NO: 102, or SEQ ID NO: 103 encodes VH domain and CH1 domain.
64.  An expression vector comprising the isolated DNA sequence of claim 61.
65.  An expression vector comprising the isolated DNA sequence of claim 62.
66.  An expression vector comprising the isolated DNA sequence of claim 63.
67. A host cell comprising the expression vector of claim 64.
68. A host cell comprising the expression vector of claim 65.
69. A host cell comprising the expression vector of claim 66.
70.  An isolated DNA sequence encoding the light chain of an antagonistic antibody which binds human TGF-beta 1, human TGF-beta 2, and human TGF-beta 3, wherein the encoded light chain comprises a CDR having the sequence given in SEQ ID NO:1 for CDR-L1, a CDR having the sequence given in SEQ ID NO:2 for CDR-L2 and a CDR having the sequence given in SEQ ID NO:3 for CDR-L3.
71. The isolated DNA sequence according to claim 70 wherein the DNA sequence of SEQ ID NO: 39 or SEQ ID NO: 40 encodes the VL domain.
72. The isolated DNA sequence according to claim 70 wherein the DNA sequence of SEQ ID NO: 46 or SEQ ID NO: 47 encodes the VL domain and CL domain.

74.  An expression vector comprising the isolated DNA sequence of claim 71.
75.  An expression vector comprising the isolated DNA sequence of claim 72.
76. A host cell comprising the expression vector of claim 73.
77. A host cell comprising the expression vector of claim 74.
78. A host cell comprising the expression vector of claim 75.
79. An isolated DNA sequence encoding the heavy chain and the light chain of an antagonistic antibody which binds human TGF-beta 1, human TGF-beta 2, and human TGF-beta 3, wherein the encoded heavy chain comprises a CDR having the sequence given in SEQ ID NO: 4 for CDR-H1, a CDR having the sequence given in SEQ ID NO:5 for CDR-H2 and a CDR having the sequence given in SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8 or SEQ ID NO:9 for CDR-H3 and the encoded light chain comprises a CDR having the sequence given in SEQ ID NO:1 for CDR-L1, a CDR having the sequence given in SEQ ID NO:2 for CDR-L2 and a CDR having the sequence given in SEQ ID NO:3 for CDR-L3.
80.  An isolated DNA sequence according to claim 79 wherein the DNA sequence of SEQ ID NO: 53, SEQ ID NO:54, SEQ ID NO: 67, SEQ ID NO:68, SEQ ID NO: 81, SEQ ID NO:82, SEQ ID NO:95 or SEQ ID NO:96 encodes the VH domain and wherein the DNA sequence of SEQ ID NO: 39 or SEQ ID NO: 40 encodes the VL domain.
81. The isolated DNA sequence according to claim 79 wherein the DNA sequence of SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 88, SEQ ID NO: 89, SEQ ID NO: 102, or SEQ ID NO: 103 encodes the VH domain and CH1 domain and wherein the DNA sequence of SEQ ID NO: 46 or SEQ ID NO: 47 encodes the VL domain and CL domain.

83. An expression vector comprising the isolated DNA sequence of claim 80.
84. An expression vector comprising the isolated DNA sequence of claim 81.
85. A host cell comprising the expression vector of claim 82.
86. A host cell comprising the expression vector of claim 83.
87. A host cell comprising the expression vector of claim 84.
88. The host cell according to claim 85, which is an E. coli or mammalian cell. 
89. A method of producing of an antagonistic antibody which binds human TGF-beta 1, human TGF-beta 2, and human TGF-beta 3, wherein the method  comprises culturing the host cell according to claim 85 under conditions suitable for expression of the heavy and light chains and isolating the antagonist antibody formed from the heavy and light chains.


	Basis can be found in original claims 25-29, amended claims 41-60, and throughout the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa